 Case 1:20-cv-05827-WFK-VMS Document 1 Filed 12/01/20 Page 1 of 4 PageID #: 1




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF NEW YORK

  CHARRISSE MITCHELL,
                                                         Plaintiff(s) Docket No.

                               -against-

  DOLLAR TREE STORES, INC.

                                                    Defendant(s)

                                           NOTICE OF REMOVAL

        AND NOW comes defendant DOLLAR TREE STORES, INC. by and through its attorneys,

MINTZER, SAROWITZ, ZERIS LEDVA & MEYERS, LLP, and respectfully avers as follows:

               1.       The plaintiff has commenced a civil action against the defendant in the Supreme

Court of the State of New York, County of Kings (“Supreme Court”) under Index No.: 509426/2020.

Attached hereto and marked as Exhibit “A” is a true and correct copy of plaintiff’s complaint. Attached

hereto and marked as Exhibit “B” is a true and correct copy of defendant Dollar Tree Stores, Inc.’s

(“Dollar Tree”) answer. Attached hereto and marked as Exhibit “C” is a true and correct copy of former

defendant Granville Payne Retail LLC.’s answer.

        2.     The complaint, being the first pleading in this case, was received by Dollar Tree on or

around June 9, 2020.

        3.      On August 27, 2020 plaintiff served the CPLR § 3017(c) Discovery Response attached

hereto as Exhibit “D” alleging an amount in controversy in excess of $75,000.00.

        4.     DOLLAR TREE STORES, INC. is a Virginia corporation with its principal place of

business in Virginia.

        5.     It is alleged in the complaint (Exhibit “A”) that plaintiff is a resident of the County of

Kings, State of New York and is therefore a domiciliary of the State of New York.
Case 1:20-cv-05827-WFK-VMS Document 1 Filed 12/01/20 Page 2 of 4 PageID #: 2




         6.     It is alleged in the complaint (Exhibit “A”) that former defendant Granville Payne Retail

LLC. (“Granville”) is a New York State limited liability company that is organized and existing under

New York State law. Thus, completed diversity did not exist at the time the complaint was filed.

         7.     On November 3, 2020 plaintiff and former defendant Granville executed the stipulation

attached hereto as Exhibit “E.” Under the terms of the stipulation, Granville was voluntarily dismissed

from this action.

         8.     Diversity of citizenship now exists between plaintiff, a New York domiciliary, and Dollar

Tree, a domiciliary of Virginia. Defendant Dollar Tree is therefore entitled to removal pursuant to 28

U.S.C. §1441.

         WHEREFORE, defendant respectfully requests that the above captioned action, now pending in

the Supreme Court of the State of New York, County of Kings, be removed therefrom to this Honorable

Court.

Dated: New York, New York
       November 10, 2020

                                      Yours, etc.

                                      /s/ Allen Kohn
                                      ALLEN KOHN, ESQ. (AK1622)
                                      MINTZER, SAROWITZ, ZERIS LEDVA & MEYERS, LLP
                                      Attorneys for Defendant
                                      Dollar Tree Stores Inc.
                                      39 Broadway, Suite 950
                                      New York, NY 10006
                                      (516) 939-9200
                                      File No: 7066.0020
Case 1:20-cv-05827-WFK-VMS Document 1 Filed 12/01/20 Page 3 of 4 PageID #: 3




TO: Mark, J. Linder, Esq.
    HARMON, LINDER & ROGOWSKY
    Attorney for Plaintiff
    CHARRISSE MITCHELL
    3 Park Avenue, Suite 2300
    New York, NY 10016
Case 1:20-cv-05827-WFK-VMS Document 1 Filed 12/01/20 Page 4 of 4 PageID #: 4
